ORDER
Appellant Richard Tolbert appeals his conviction of a violation of Kansas City Municipal Ordinance § 56 — 34(a)(6), which concerns refusal “to admit an authorized person into a structure or premises when such person is in lawful possession of a search warrant authorizing entry into such building or structure.” He raises three points on appeal. First, he argues that the warrant was not properly authenticated. Second, he alleges instructional error on the basis that the verdict director was inconsistent with the ordinance and failed to define terms. Third, Tolbert contends that the trial court erred in denying his request for mistrial based upon improper comments made by the city prosecutor in closing argument.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).